In re Brown Radiator & Frame; — Defendant; Applying for Writ of Certiorari and/or Review Office of Workers’ Compensation District IE, No. 02-08708; to the Court of Appeal, Second Circuit, No. 38,-729.
Granted and remanded. The court of appeal’s determination that the Office Of Workers’ Compensation Hearing Officer’s ruling is interlocutory and not a final ap-pealable judgment is hereby reversed. We hereby remand this matter to the court of appeal for an opinion on the merits.
KIMBALL, J., would deny.